           Case 1:19-cv-02127-VEC Document 61 Filed 01/13/20 Page 1 of 2
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 1/13/2020
 -------------------------------------------------------------- X
 EMI APRIL MUSIC INC. and EMI                                   :
 BLACKWOOD MUSIC INC.,                                          :
                                                                :
                                              Plaintiffs,       :    19-CV-2127 (VEC)
                                                                :
                            -against-                           :          ORDER
                                                                :
                                                                :
 KANYE WEST, an individual, and WEST                            :
 BRANDS, LLC, a Delaware limited liability                      :
 corporation, individually and d/b/a YE                         :
 WORLD PUBLISHING and PLEASE                                    :
 GIMME MY PUBLISHING,                                           :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 13, 2020, the parties again notified the Court that they have

reached an agreement in principle resolving all issues (Dkt. 60);

        IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are cancelled.

        IT IS FURTHER ORDERED that this action will be dismissed with prejudice and

without costs (including attorneys’ fees) to either party on February 14, 2020, unless before that

date one or more of the parties files a letter with the Court requesting that the action not be

dismissed and explaining why the action should not be dismissed in light of the parties’

settlement. To be clear, any request that the action not be dismissed must be filed before

February 14, 2020; any request filed on or after that date may be denied solely on that basis.

        If the parties wish for the Court to retain jurisdiction to enforce their settlement

agreement, not later than February 7, 2020, they must submit (1) their settlement agreement to

the Court in accordance with Rule 6.A of the Court’s Individual Practices and (2) a request that


                                                   Page 1 of 2
         Case 1:19-cv-02127-VEC Document 61 Filed 01/13/20 Page 2 of 2



the Court issue an order expressly retaining jurisdiction to enforce the settlement agreement.

See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).



SO ORDERED.
                                                     _________________________________
Date: January 13, 2020                                     VALERIE CAPRONI
      New York, NY                                       United States District Judge




                                           Page 2 of 2
